Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Adam Maisa on 12/27/2021.

The application has been amended as follows: 

Claim 1.	An aircraft retrieval device comprising:
a flexible capture member couplable to a lifting device on a first end, the lifting device configured to raise the first end of the flexible capture member to a predetermined height;
a tensioning device, couplable to a second end of the flexible capture member;
a monopole assembly configured such that the flexible capture member can extend longitudinally through the monopole assembly;  
outrigger supports extendable from a base area of the monopole assembly; and
an upper guiding component configured to guide the flexible capture member at an area where the flexible member exits an upper end of the monopole assembly.

Claim 2.	The aircraft retrieval device of claim 1, wherein the monopole assembly is an articulatable monopole assembly.

Claim 3.	The aircraft retrieval device of claim 1, wherein the monopole assembly includes an articulating joint and an upstanding monopole structure.

Claim 4.	The aircraft retrieval device of claim 3, wherein the articulating joint is preloaded to a predetermined value based on a weight of (i) a monopole base structure and footprint, (ii) windage, and (iii) an aircraft to be supported by the monopole structure.

Claim 5.	The aircraft retrieval device of claim 4, wherein the articulating joint is preloaded to the predetermined value based on an impact force expected from an aircraft impacting the flexible capture member.

Claim 6.	The aircraft retrieval device of claim 3, wherein the articulating joint includes a steel coil spring.

Claim 7.	The aircraft retrieval device of claim 6, wherein the articulating joint includes a plurality of fibrous rope ligaments configured to preload the spring to a predetermined value.

Claim 8.	The aircraft retrieval device of claim 1, further including a storage assembly including a monopole mounting assembly configured to support the monopole assembly.

Claim 9.	The aircraft retrieval device of claim 8, wherein the monopole mounting assembly is configured to fit in the storage assembly.

Claim 10.	The aircraft retrieval device of claim 1, wherein the monopole assembly includes an upstanding monopole structure that includes a plurality of removably attached mast segments.

Claim 11.	The aircraft retrieval device of claim 10, wherein the plurality of removably attached mast segments are configured to fit in a storage assembly.

Claim 12.	The aircraft retrieval device of claim 1, wherein the monopole assembly includes an upstanding monopole structure that includes padding configured to protect the upstanding monopole structure and a captured aircraft supported by the monopole assembly.

Claim 13.	The aircraft retrieval device of Claim 12, wherein an upper surface of the padding is conical, with a minor diameter above a major diameter, and wherein the minor diameter is matched to an outer diameter of the upstanding monopole structure, and wherein the major diameter is matched to an outside diameter of the padding.

Claim 14.	An aircraft retrieval device comprising:
a flexible capture member couplable to a lifting device on a first end, the lifting device configured to raise the first end of the flexible capture member to a predetermined height;
a tensioning device, couplable to a second end of the flexible capture member;
a monopole assembly comprising an articulating joint and an upstanding monopole structure;
a plurality of outrigger supports configured to support the articulating joint of the monopole assembly; and
an upper guiding component configured to guide the flexible capture member with respect to the monopole assembly.

Claim 15.	The aircraft retrieval device of Claim 14, wherein the outrigger supports include telescopic tubes.

Claim 16.	The aircraft retrieval device of claim 14, wherein the tensioning device is a downhaul winch.

Claim 17.	The aircraft retrieval device of claim 14, wherein the tensioning device is regulated to payout when tension exceeds a predetermined upper limit, wherein the predetermined upper limit is based on a risk of capsize.

Claim 18.	The aircraft retrieval device of claim 14, wherein the tensioning device is regulated such that a static weight of a captured fixed-wing aircraft is held against gravity when the fixed-wing aircraft is supported by the monopole assembly.

Claim 19.	The aircraft retrieval device of claim 14, including a castellated masthead configured with portions that define slots sized to receive the flexible capture member as a weight of a captured fixed-wing aircraft transfers to the monopole structure, such that one or more of the portions can grip the flexible capture member.

Claim 20.	The aircraft retrieval device of claim 14, wherein the monopole structure is composed of a lightweight material including fiber-reinforced plastic, aluminum or titanium.

Claim 21.	The aircraft retrieval device of claim 14, wherein the monopole structure is composed of a non-conductive material including fiberglass reinforced plastic.

Claim 22.	An aircraft retrieval device comprising:
a flexible capture member couplable to a lifting device on a first end of the flexible capture member;
a tensioning device couplable to a second end of the flexible capture member;
a monopole assembly; and
a support structure comprising:
first and second outrigger supports, and
a storage assembly,
wherein the first and second outrigger supports and the storage assembly form a tripod to support a base of the monopole assembly.

Claim 23.	The aircraft retrieval device of claim 22, wherein the base of the monopole assembly is supportable by the storage assembly, and wherein the first and second outrigger supports are configured to attach to the storage assembly and extend radially outward from the base of the monopole assembly.

Claim 24.	The aircraft retrieval device of claim 22, wherein each of the first and second outrigger supports includes multiple sections removably attached together to form the outrigger support.

Claim 25.	The aircraft retrieval device of claim 14, further including a storage assembly base which, in combination with the outrigger supports, supports the articulating joint of the monopole assembly.

Claim 26.	An aircraft retrieval device comprising: 
a flexible capture member couplable to a lifting device on a first end, the lifting device configured to raise the first end of the flexible capture member to a predetermined height;
a tensioning device couplable to a second end of the flexible capture member;
a monopole assembly including an articulating joint and an upstanding monopole structure, wherein the articulating joint includes a spring that biases the upstanding monopole structure to a center position; and 
an upper guiding component configured to guide the flexible capture member with respect to the monopole assembly.

Claim 27.	The aircraft retrieval device of claim 26, wherein the spring of the articulating joint biases the upstanding monopole structure to extend vertically.

Claim 28.	The aircraft retrieval device of claim 1, wherein the monopole assembly is configured to support a fixed-wing aircraft, and wherein a height of the monopole assembly is larger than a wingspan of the fixed-wing aircraft. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M BENEDIK whose telephone number is (571)270-7824. The examiner can normally be reached 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M. BENEDIK/
Primary Examiner
Art Unit 3647



/JUSTIN M BENEDIK/Primary Examiner, Art Unit 3642